DETAILED ACTION

Status of Claims

This action is in reply to the application filed on June 29, 2020.
The present application, filed on March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1, 13 and 17 the claimed invention is directed to an abstract idea without significantly more. The claims recite inventory storage, access and management, which is a mental process and a method of organizing a human activity. Other than reciting a storage device and an access control device, nothing in the claim precludes the 

Regarding dependent claims 2-4, 6-8, 14, 16, 18 and 20 these claims are directed to limitations which serve to limit the data. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.



Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobo (WO 2016/168006 A1) in view of Rin (JP 2015116795 A).

Claim 1
Lobo discloses the following limiations:

An automated inventory control system comprising:

a storage device including a plurality of storage locations for storing objects; (se at least abstract and Fig 1A).

an access control device configured to receive user credentials for access to the storage device; (see at least paragraph 0030).

a data storage configured to store configurable parameters associated with the storage device, and information corresponding to respective users of the storage device (see at least paragraph 0030, user related information and authorization level parameters).
wherein, in response to the access control device receiving user credentials by the access control device, the storage device is configured to obtain configurable parameters from the data storage (see at least paragraph 0030).
Lobo in at least paragraphs 0030 and 0070 discloses parameters associated with the user, retrieving those parameters when the user is identified and displaying user 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Rin to the invention of Lobo in order to reduce a state in which a user cannot understand meaning of display on a display part (Rin abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 2
Furthermore, Lobo discloses the following limitations:

wherein the configurable parameters from the data storage (see at least paragraph 0030).

Lobo in at least paragraphs 0030 and 0070 discloses parameters associated with the user, retrieving those parameters when the user is identified and displaying user related information to the user.  The methods used to identify a user includes voice 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Rin to the invention of Lobo in order to reduce a state in which a user cannot understand meaning of display on a display part (Rin abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3
Furthermore, Lobo discloses the following limitations:

wherein the configurable parameters include text files, audio files, and video files (see at least paragraphs 0030 and 0070).

Lobo in at least paragraphs 0030 and 0070 discloses parameters associated with the user, retrieving those parameters when the user is identified and displaying user related information to the user.  The methods used to identify a user includes voice analysis.  Lobo does not explicitly discloses plurality of languages, however Rin in at least abstract discloses a device used by a user wherein once the user is identified, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Rin to the invention of Lobo in order to reduce a state in which a user cannot understand meaning of display on a display part (Rin abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 4
Furthermore Lobo discloses the following limitations:

further comprising: a display associated with the storage device, (see at least paragraph 0030).

wherein the configurable parameters includes display information comprising one or more of: work instructions, tool selection, safety guidelines, torque settings, system and tool status alerts, or warnings, and (see at least paragraphs 0030, 0034, 0062 and 0064).

wherein, after the access control device receives user credentials from the user, the storage device is configured to display the display information  (see at least paragraphs 0030 and 0070).

Lobo in at least paragraphs 0030 and 0070 discloses parameters associated with the user, retrieving those parameters when the user is identified and displaying user related information to the user.  The methods used to identify a user includes voice analysis.  Lobo does not explicitly disclose displaying the information in the assigned language, however Rin in at least abstract discloses a device used by a user wherein once the user is identified, the language preferred by the user is read from a database and information is presented to the user in that language.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Rin to the invention of Lobo in order to reduce a state in which a user cannot understand meaning of display on a display part (Rin abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 5
Furthermore Lobo discloses the following limitations:

wherein the access control device includes one or more of: an RFID proximity sensor, a mag stripe card scanner, a barcode scanner, a camera, or a biometric sensor.(see at least paragraph 0029).

Claim 6
Furthermore Lobo discloses the following limitations:

wherein the data storage stores text strings, audio files, and video files (see at least paragraph 0070).

Lobo in at least paragraphs 0030 and 0070 discloses parameters associated with the user, retrieving those parameters when the user is identified and displaying user related information to the user.  The methods used to identify a user includes voice analysis.  Lobo does not explicitly disclose plurality of languages, however Rin in at least abstract discloses a device used by a user wherein once the user is identified, the language preferred by the user is read from a database and information is presented to the user in that language.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Rin to the invention of Lobo in order to reduce a state in which a user cannot understand meaning of display on a display part (Rin abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than 


Claim 7

Furthermore Lobo discloses the following limitations:

wherein the information corresponding to respective users of the storage device further includes an assigned unit of measurement, and (see at least paragraphs 0030, 0070 and 0077-0078).

in response to the access control device receiving user credentials from a user, the storage device is configured to obtain configurable parameters from the data storage in the assigned unit of measurement of the information corresponding to the user. (see at least paragraphs 0030, 0070 and 0077-0078).

Claim 8
Furthermore Lobo discloses the following limitations:

wherein the storage device is further configured to obtain configurable parameters from the data storage based on one or more of: a work order associated with the user, one or more tools associated with the work order or with the user, or a second user associated with the user (see at least paragraphs 0030, 0070 and 0077-0078).

Claim 9
Furthermore Lobo discloses the following limitations:

the storage device is one of a tool locker, a tool crib, or a secure storage device (see at least abstract, Fig 1A and paragraph 0002).

Claim 10
Furthermore Lobo discloses the following limitations:

further comprising one or more sensing systems configured to detect presence or absence of the objects (see at least abstract).

Claim 11
Furthermore Lobo discloses the following limitations:

wherein the one or more sensing systems includes one or more of:

one or more cameras configured to obtain images of the plurality of storage locations, (see at least paragraph 0023).

one or more RF sensors configured to detect RFID tags, (see at least paragraph 0023).


Claim 12
Furthermore Lobo discloses the following limitations:

further comprising:

one or more network connections configured to connect the data storage to the storage device and one or more other storage devices, (see at least paragraphs 0033-0034).

wherein the data storage is physically remote from one or more of the storage device and the one or more other storage devices, and (see at least paragraphs 0033-0034).


wherein the data storage is configured to transmit the configurable parameters to the user to each of the storage device and the one or more other storage devices. (see at least paragraphs 0030 and 0033-0034).



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Rin to the invention of Lobo in order to reduce a state in which a user cannot understand meaning of display on a display part (Rin abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 13-20, claims 13-20 recite substantially similar limitations to claim 1-12 and are therefore rejected using the same art and rationale set forth above.    

	

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687